DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed March 16th, 2022 has been entered. Claims 1-2, 4-10, and 12-13 remain pending in the application. Applicant’s amendments to independent base claim 1, the conversion of claims 4 and 10 to independent claims, and minor formality corrections according to previous objections and 35 USC § 112(b) rejections have overcome most of the previous formal issues and have overcome each and every rejection previously set forth in the Non-Final Office Action, mailed December 17th, 2021.  All remaining formal issues are addressed in the Examiner’s Amendment section below.
Response to Arguments
Applicant’s REMARKS on Pages 13-14, filed March 16th, 2021, with respect to “Claim Objections” have been fully considered and are persuasive.  However, amendments either did not address some of the previous objections or else introduced new grounds for objection.  Further, Examiner has become aware of additional minor format preferences for dependent claims 6 and 12.  Thus, the previous claim objections have been withdrawn, with the exception that remaining minor formal issues for claims 2, 6, 8, 12, and 13 are addressed in the Examiner’s Amendment section below.
Applicant’s REMARKS on Page 14, filed March 16th, 2021, with respect to “Claim Interpretation under 35 U.S.C. § 112(f)” have been fully considered.  The previous claim interpretation remains pending in the application, which does not preclude the allowability of the claims.  As explained in the claim interpretation, the listed elements all have direct or indirect structure according to the specification and/or drawings.
th, 2021, with respect to “Claim Rejections - 35 U.S.C. § 112” have been fully considered and are persuasive.  The previous rejections under 35 USC § 112(b) have been withdrawn.
Applicant’s REMARKS on Pages 13 and 15-16, filed March 16th, 2021, with respect to “Allowable Subject Matter” and “Claim Rejections - 35 U.S.C. § 103” have been fully considered and are persuasive.  In particular, Examiner agrees that the amendments made to claim 1 to include limitations that have been previously indicated as allowable subject matter, and the amendments made to claims 4 and 10 to include the limitations of the base claim with the previously indicated allowable subject matter, results in these claims and their dependent claims being allowable.  Therefore, the previous rejections under 35 USC § 103 set forth in the Non-Final Office Action, mailed December 17th, 2021, have been withdrawn, and allowable subject matter is explained in the section below.
Claim Interpretation


The line numbers used in this section refer to the line counts of the individual paragraphs of the specification.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: inter-vehicle communication unit … in claims 1 and 11, reception level detection unit … in claims 1, 5, 7, and 11, position information reception unit … in claims 1, 8-9, and 11, arithmetic processing unit … in claims 1-4, 7-9, and 11-13, delay dispersion detector … in claim 6, and null-point detection and correction unit … in claim 10.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specification interpretations of the structure is as follows:
Per paragraph [0012] of the specification, the position information reception unit is a GPS unit, which is understood in the art to have structured circuitry (e.g. a receiver).
Per paragraph [0015] of the specification, the arithmetic processing unit is a processor, which is understood in the art to have structured circuitry.
Per paragraphs [0013] and [0025] of the specification, the reception level detection unit has structured circuitry due to detection of external reception signals (i.e. has a receiver) and because it contains an A/D converter.
Per paragraphs [0022] and [0071] of the specification, the inter-vehicle communication unit has structured circuitry through containing the reception level detection unit, itself having structured 
Per paragraph [0070] of the specification, the delay dispersion detector has structured circuitry through containing the reception level detection unit (19), itself having structured circuitry.
Additionally, according to paragraph [0093] of the specification, any function of the disclosure may be implemented by hardware, such as an integrated circuit or by software implemented by a processor, acting as an essentially integrated part of a structure as a whole.  Thus, any of the abovementioned units executing a function can be considered as a structural hardware device or as structural hardware as a whole.
Per Fig. 14, element 23, and paragraph [0085] of the specification, the null-point detection and correction unit is a unit within the arithmetic processing unit (3).  According to paragraph [0093], a unit within a unit that executes a function either is an integrated circuit or is software implemented by a processor, acting as an essentially integrated part of a structure as a whole.  Thus, the null-point detection and correction unit has structure directly or indirectly, whether it is an integrated circuit within the arithmetic processing unit or is software integrated into the hardware of the arithmetic processing unit to form functional structural hardware as a whole.
Allowable Subject Matter

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Nicholas Tinari (Reg. No. 58,200) on March 21st, 2022.

The application has been amended as follows.  Only amended claims 2, 6, 8, 12, and 13 have been recited.  Amendments to claims are underlined (added content), stricken through (deleted content), or double bracketed (deleted content), and emphasis is for visual aid: 

Claim 2 (separation commas added to lines 7-8 of the claim):
The inter-vehicle communication device according to claim 1, wherein
the arithmetic processing unit extracts information on the first other vehicle and the second other vehicle through use of data on vehicles that travel in substantially a same orientation as the own vehicle and travel in front of the own vehicle based on the latitude and longitude information on the own vehicle, the first other vehicle, and the second other vehicle.
Claim 8 (redundant “set” language, based on previous objection):
The inter-vehicle communication device according to claim 1, wherein
when the first position error radius and the second position error radius that are output from the position information reception unit are indicated with an error ellipsoid, the arithmetic processing unit sets, from a long radius and a short radius of the error ellipsoid, the long radius 
Claim 6 (format consistency: colon):
The inter-vehicle communication device according to claim 1, further comprising:
…
Claim 12 (format consistency: comma, colon):
The inter-vehicle communication device according to claim 1[[;]], further comprising:
…
Claim 13 (dependent claim format, same as claim 12): 

[[t]]The inter-vehicle communication device according to claim 1[[;]], further comprising:
a driving assistance control unit configured to perform predetermined processing for controlling driving assistance, wherein
when a distance to a further leading vehicle, which is obtained by adding the difference between the first inter-vehicle distance and the second inter-vehicle distance to the distance to the leading vehicle, is lower than a threshold value set in advance, the arithmetic processing unit causes the driving assistance control unit to start processing.
Reasons for Allowance

Claims 1-2, 4-10, and 12-13 are allowed. 
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
An explanation is provided in the Non-Final Office Action, mailed December 17th, 2021, for allowable subject matter contained in dependent claims 3, 4, and 10.  The inclusion of the previously indicated allowable subject matter from dependent claim 3 in base claim 1, and the conversion of dependent claims 4 and 10 to independent claims that include all the limitations of the base claim, results in amended claims 1, 4, and 10 containing allowable subject matter each as independent claims.  Therefore, these claims and any claims depending on these claims are allowable.  Claims 2, 5-9, and 12-13 depend on allowable claim 1 and are also allowable for this reason. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.B./Examiner, Art Unit 3663    

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        3/22/2022